IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF TENNESSEE
WINCHESTER DIVISION

TREVOR SANDERS,

Plaintiff, Case No. 4:18-cv-00059

V. JURY DEMAND (12)
CLINT SHRUM, in his official capacity as

Sheriff of Grundy County and in his individual
capacity; T.J. BEAN, in his official capacity and
individual capacity; OFFICER JANE DOE,

in her official and individual capacity;

DEIDRE HELTON, in her official and individual
capacity, ADAM FLOYD, in his official and
individual capacity; JESSIE KINSEY,

in her official and individual capacity;

GRUNDY COUNTY BOARD OF EDUCATION;
CRYSTAL STIEFEL; DANIEL RICHARDSON;
and JAMIE RICHARDSON,

Nee ee ee ee ee ee ee ee ee Ne ee ee ee ee ee Se Ne

Defendants.

 

MOTION TO AMEND

 

Defendants Shrum, Bean, Helton, Floyd, Kimsey, Grundy County and Stiefel (hereinafter
referred to as “Defendants” unless otherwise specifically identified), by and through counsel,
pursuant to Rule 15 of the Federal Rules of Civil Procedure and the Amended Scheduling Order
of the Court [Doc. 51] files with the Court their Motion to Amend their Answer to assert the
below additional affirmative defenses:

FOURTEENTH DEFENSE

Plaintiff's Complaint makes claims and allegations against other parties for whom these
Defendants are not liable or responsible. Plaintiff can therefore have no recovery against these
Defendants for the actions of such other parties to include Daniel Richardson and/or Danielle

Richardson. Additionally, the actions of the other parties in this matter, to include Daniel
Richardson, were the cause of Plaintiff's claimed damages and therefore Defendants plead the
negligence and/or intentional actions of such parties as an affirmative defense to Plaintiff's claim
for damages.
FIFTEENTH DEFENSE
To the extent that Plaintiff has made a claim for violation of his First Amendment rights,
there was no unconstitutional or improper limitation or restriction on Plaintiffs right to free
speech. Accordingly, Plaintiff can have no recovery for the same.

SIXTEENTH DEFENSE

 

Plaintiff was arrested pursuant to an arrest warrant that was issued by the Circuit Court
Clerk of Grundy County, Tennessee. The arrest warrant was delivered to the Grundy County
Sheriff's Office who was required to execute the same. Accordingly, Plaintiff is not entitled to
any defense, resulting from the execution of an arrest warrant.
Defendants have filed herewith their Brief in Support of their Motion to Amend.
WHEREFORE, Defendants pray that they be allowed to amend their Answer to assert
the affirmative defenses set forth above.
Respectfully submitted,
SPICER RUDSTROM, PLLC
By:  /s/ B. Thomas Hickey, Jr.
B. Thomas Hickey, Jr., BPR #019195
Thomas E. LeQuire, BPR #06875
Attorneys for Defendants
537 Market Street — Suite 203
Chattanooga, TN 37402-1241

P: (423) 756-0262
F: (423) 756-8489

bth@spicerfirm.com
CERTIFICATE OF SERVICE

I hereby certify that on this 30" day of December, 2019, I electronically filed this
document along with any exhibits with the Clerk of Court using the CM/ECF system which will
automatically send e-mail notification of such filing to the following attorneys of record:

J. Alex Little

alex.little@burr.com

Zachary C. Lawson
zlawson@burr.com

Burr & Forman LLP

222 Second Avenue South, Suite 2000
Nashville, TN 37201

Gregory M. O’Neal

Law Office of Gregory M. O’Neal
P. O. Box 555

Winchester, TN 37398
gregorymoneal.atty@gmail.com

SPICER RUDSTROM, PLLC

BY: /s/B. Thomas Hickey, Jr.
